Appeal from a judgment of the Supreme Court, Monroe County (Stephen R. Sirkin, A.J.), rendered September 23, 2003. The judgment convicted defendant, upon a jury verdict, of attempted murder in the second degree and robbery in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously reversed on the law, the posttrial motion is granted, the verdict is set aside and a new trial is granted.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and two counts of robbery in the first degree (§ 160.15 [1], [2]). Supreme Court erred in denying defendant’s motion to set aside the verdict on the ground that the People violated their duty under Brady v Maryland (373 US 83 [1963]) to disclose exculpatory material obtained by an investigator for the Monroe County District Attorney. “The subject material was Brady material because it affected the credibility of a key prosecution witness, and [the] failure to disclose it constituted a Brady violation” (People v Monroe, 17 AD3d 863, 864 [2005]; see People v Baxley, 84 NY2d 208, 213 [1994], rearg dismissed 86 NY2d 886 [1995]; People v Valentin, 1 AD3d 982 [2003], lv denied 1 NY3d 602 [2004]). Reversal of defendant’s judgment of conviction is required, moreover, because defendant made a specific request for such material and “there is a ‘reasonable possibility’ that, had that material been disclosed, the result would have been different” (People v Bond, 95 NY2d 840, 843 [2000], quoting People v Vilardi, 76 NY2d 67, 77 [1990]).
We reject the contention of defendant in his pro se supplemental brief that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). In view of our decision, we do not address defendant’s remaining contentions. Present—Scudder, P.J., Martoche, Centra and Green, JJ.